Title: To Benjamin Franklin from the Marquise de Boulainvilliers: Two Letters, [c. 1780]
From: Boulainvilliers, Marie-Madeleine-Adrienne d’Hallencourt Bernard, marquise de
To: Franklin, Benjamin


I.
ce dimanche [c. 1780]
Les voisins de Monsieur francklin sont bien fachés de ce quil ne peut pas leur faire lhonneur de venir diner avec eux Mercredy: il est prié au Moins de leur Mander Sil pouroit recevoir ce jour la a une heure Md. la Comtesse de rochambo: qui voudroit bien avoir lhonneur de voir monsieur franklin et qui a prié Md de boulainvilliers davoir lhonneur de la Mener chez luy
 
Addressed: A Monsieur / Monsieur francklin / Ministre plenipotentier des / états unis de la Merique / a passy.
 
II.
[c. 1780]
Monsieur francklin a for bien entendu le mauvois francois de md de boulainvilliers; et puisqu’il veut bien la recevoir demain a une heure et Md la Comtesse de rochambo nous serons chez luy a cette heure la; tous les habittants de passy et nommement La bonne amie Md de tonnerre voudroient bien avoir le plaisir de prendre le thé avec Monsieur francklin avant une petitte course quils vont faire ils ont donc lhonneur de luy en proposer pour demain ils se flatte quil voudra bien au moins les dedomager de ce quil ne peut pas leur faire lhonneur de venir diner avec eux.
 
Addressed: A Monsieur / Monsieur francklin Ministre / plenipotencier des etats unis de / la Mericque / a passy
